internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-115803-99 date date legend company company company company parent taxpayer parent plant plant plant commission a commission b commission c state state trustee law a b c d e plr-115803-99 this letter responds to taxpayer parent 2’s request dated date that we rule on certain tax consequences under the internal_revenue_code of the transfer of the plants and associated nuclear decommissioning funds as set forth below you have requested rulings regarding the tax consequences to taxpayer parent its subsidiaries companie sec_2 and its qualified nuclear decommissioning funds the taxpayer parent has represented the following facts and information relating to the ruling_request company is engaged in the generation transmission distribution and sale of electric energy to customers in state company is a wholly-owned subsidiary of parent companie sec_2 and are wholly-owned subsidiaries of taxpayer parent they are engaged in the generation transmission distribution and sale of electric energy in state sec_1 and respectively company owns an a percent interest in plant and a b percent interest in plant taxpayer company has a leasehold interest of b percent in plant the remaining interests in plant sec_1 and are owned by various subsidiaries of taxpayer parent including company company is the operator of plant sec_1 and the remaining interests in plant are owned by various subsidiaries of taxpayer parent including company company is the operator of plant the rates for electric energy from plant sec_1 and sold by company and company have been approved by commissions a and b the rates for electric energy from plant sold by company have been approved by commission c company has established a qualified nuclear decommissioning fund for its interests in each of the plants company has established a qualified nuclear decommissioning fund for its interest in plant and will establish such a fund for the interest it will acquire in plant company has established a nonqualified nuclear decommissioning fund for its interest in plant and will establish such a fund for the interest it will acquire in plant company has established a qualified nuclear decommissioning fund for its interest in plant as a result of the law company filed a restructuring plant with commission a under this plan company plans to sell its generating assets due to the difficulty in selling minority interests in nuclear power plants company entered into an agreement with taxpayer parent companie sec_2 and and company another subsidiary of taxpayer parent to transfer all of its interests in the plants and certain other generation assets to companie sec_2 and the transferee group in exchange the transferee group will transfer certain generation and other assets to company specifically company 1's interests in plant sec_1 and will be transferred to company and its interest in plant will be transferred to company following the closing of this transaction company will no longer own or operate any nuclear power plants and will sell at auction all of the generating assets received from the transferee plr-115803-99 group as well as any remaining non-nuclear generating assets still held taxpayer parent expects to treat the exchange of assets as a like-kind_exchange under sec_1031 since company will not retain any of the property it receives for productive use in a trade_or_business it will treat the transaction as a taxable disposition of the assets transferred to the transferee group as part of the agreement company will transfer the assets of its qualified and nonqualified nuclear decommissioning funds that relate to the plants and as well as the nrc licenses associated with the plants thus the assets in the funds relating to plant sec_1 and will be transferred to the existing or to be established funds of company relating to the respective plant in addition the assets in the funds relating to plant will be transferred to the existing or to be established funds of company companie sec_2 and will assume all liabilities associated with decommissioning the plants moreover the agreement will require that all of the assets transferred from company 1’s nonqualified nuclear decommissioning funds be use solely for decommissioning the plants the interests acquired by companie sec_2 and will be reflected in their respective rate bases as these interests will replace their interests in the other generating assets that are being transferred to company however because the assets transferred by company in the qualified and nonqualified nuclear decommissioning funds are expected to satisfy the future decommissioning costs of the plants companie sec_2 and do not anticipate making additional_contribution to their qualified nuclear decommissioning funds unless a future estimate of such costs indicates a need for additional funding in the case of both company and the members of the transferee group the assets transferred with respect to each undivided_interest in an electric generating plant both nuclear and fossil fuel included a corresponding undivided_interest in the tangible and intangible real and personal_property associated with the undivided_interest in the plant itself this property included with respect to each transferred interest in a plant a specified parcels of real_property including buildings facilities and other improvements leases of real_property and easements relating to the transferred interest b machinery equipment vehicles tools furniture and furnishings and other personal_property related to the transferred interest c major spare parts and spare equipment included in the capital base of the transferred interest d inventories of materials spare parts consumable supplies and chemicals associated with the transferred interest e contracts agreements licenses and personal_property leases associated with each transferred interest f all permits associated with each transferred interest g all books operating records operating safety and maintenance manuals engineering design plans documents blueprints and as-built plans specification procedures and similar items relating specifically to the transferred interests and h various other intangible assets related to the transferred interests including plant names and plans for year compliance plr-115803-99 the transaction discussed above was completed on c since the transaction closed prior to company receiving a schedule of ruling amounts for the d tax_year certain contingencies were added to the agreement relating to the amounts to be transferred with respect to that tax_year on e the service issued the requested schedules of ruling amounts since the approved amount with respect to plant was less than the amounts requested and contributed by company company requested that its fund trustee transfer the excess_amount from its qualified nuclear decommissioning fund to its nonqualified decommissioning fund requested rulings 1a 1b 2b 2c 3a 3b with respect to the transfer of company 1’s interest in plant sec_1 and neither company company nor their qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction by reason of the transfer of company 1’s qualified nuclear decommissioning trust funds to company 2’s qualified nuclear decommissioning trust funds company 2’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in company 1’s qualified nuclear decommissioning funds immediately prior to the transfer with respect to the transfer of company 1's interest in plant sec_3 neither company company nor their qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction by reason of the transfer of company 1’s qualified nuclear decommissioning trust funds to company 3’s qualified nuclear decommissioning trust funds company 3’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in company 1’s qualified nuclear decommissioning funds immediately prior to the transfer sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an plr-115803-99 eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this transaction under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 thus under sec_1_468a-6 the qualified nuclear decommissioning funds of company will not be disqualified upon the transfer when the assets are transferred to the respective qualified nuclear decommissioning funds of companie sec_2 and and those funds holding the transferred qualified assets will be treated as qualified nuclear decommissioning funds of companie sec_2 and sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus company will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning funds assets to the qualified nuclear decommissioning funds of companie sec_2 and similarly sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s plr-115803-99 qualified_fund thus companie sec_2 and will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of company 1’s qualified nuclear decommissioning funds assets to the qualified nuclear decommissioning funds of companie sec_2 and finally sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under sec_1_468a-6 the qualified nuclear decommissioning funds of companie sec_2 and will have a basis in the assets received that is the same as the basis of those assets in the qualified nuclear decommissioning funds of company immediately before the transfer requested ruling 2a the conversion of company 1’s leasehold interest in plant to a direct ownership_interest of company in plant will have no effect on the continuing qualification of the qualified nuclear decommissioning fund maintained by company with respect to plant sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it generally provides that a qualified nuclear decommissioning fund must be established and maintained by an electing eligible_taxpayer sec_1_468a-1 provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is either a direct ownership_interest or a leasehold interest meeting certain additional requirements since sec_1_468a-1 provides that a qualifying interest may be either a direct ownership_interest or a leasehold interest there is no change in the qualification status of company 2’s qualified nuclear decommissioning fund upon the conversion of company 1’s leasehold interest in plant to a direct ownership_interest of company in plant requested ruling 3d neither company 1’s qualified nuclear decommissioning fund for plant nor the qualified nuclear decommissioning fund established by company with respect to its interest in plant will be disqualified by reason of the excess_contribution or the transfer of the excess_contribution to the nonqualified nuclear decommissioning fund made by company with respect to the d tax_year sec_1_468a-3 permits a taxpayer that has timely requested a schedule of ruling amounts and has not received the requested schedule by the deemed payment deadline to make a payment to a qualified nuclear decommissioning fund on the basis of the amount requested sec_1_468a-3 provides that if a taxpayer makes a payment to a qualified_fund under sec_1_468a-3 the ruling_amount provided by the irs is less than that requested by the taxpayer and as a result there is an excess_contribution as plr-115803-99 defined in 468a-5 c ii for such tax_year then the amount of the excess_contribution is not deductible and must be withdrawn by the taxpayer consistent with the rules of sec_1_468a-5 sec_1_468a-5 provides in part that in the case of an excess_contribution that is a result of a payment made under sec_1_468a-3 a qualified nuclear decommissioning fund will not be disqualified if the excess_contribution is withdrawn by the taxpayer before the later of days after receipt of the schedule of ruling amounts or the date prescribed by law for filing the return of the fund for the tax_year to which the excess_contribution results provided company withdrew the excess_contribution in a timely manner under sec_1_468a-5 neither company 1’s qualified nuclear decommissioning fund for plant nor the qualified nuclear decommissioning fund established by company with respect to its interest in plant will be disqualified by reason of the excess_contribution made by company with respect to the d tax_year or the transfer of the excess_contribution to the nonqualified nuclear decommissioning fund requested rulings 1c 2d 3c company will be entitled to a deduction under sec_1_461-4 with respect to any amount of the decommissioning liability for plant sec_1 and that is included in the amount_realized by company as a result of the transfer of the interests in plant sec_1 and to company company will be entitled to a deduction under sec_1_461-4 with respect to any amount of the decommissioning liability for plant that is included in the amount_realized by company as a result of the transfer of the interest in plant to company sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to plr-115803-99 the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here company clearly has the obligation to decommission each of its plants the fact of the obligation arose many years ago at the time company obtained its license to operate each of the plants see c f_r section dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of company 1’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission nrc which is charged with ensuring that sufficient funds are available to decommission the plants in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied and from company 1's perspective the exchange constitutes a sale of a trade_or_business economic_performance with respect to the decommissioning liability occurs as of the date of the exchange to the extent the liability is included in company 1’s amount_realized at that time company will be entitled to a deduction for the amount of its decommissioning liability not associated with its qualified nuclear decommissioning funds with respect to the plants expressly assumed by company or company and included in company 1’s amount_realized sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold the decommissioning liabilities from plr-115803-99 which company will be relieved are fixed and determinable as an owner and operator of nuclear plants company is required_by_law to provide for eventual decommissioning see cfr sec_50 accordingly in each transaction the amount of company 1’s decommissioning liability not including the portion of the liability attributable to the qualified funds on the date of the transfer will be included in company 1’s amount_realized requested rulings 1d 2e 3e company will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of all of the assets of company 1's nonqualified nuclear decommissioning funds with respect to plant sec_1 and to the nonqualified nuclear decommissioning funds maintained by company respectively for plant sec_1 and except to the extent otherwise required by sec_1031 and the regulation thereunder and or to the extent the cla sec_1 assets as defined in sec_1_338-6t b received by company exceed the fair_market_value of the assets transferred by company to company company will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of all of the assets of company 1's nonqualified nuclear decommissioning fund with respect to plant to the nonqualified nuclear decommissioning fund maintained by company for plant except to the extent otherwise required by sec_1031 and the regulation thereunder and or to the extent the cla sec_1 assets as defined in sec_1_338-6t b received by company exceed the fair_market_value of the assets transferred by company to company sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if an exchange would be within the provisions of sec_1031 if it were not for the fact that the property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain but also of other_property or money then gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_1031_j_-1 provides the rules for computing gain with respect to exchanges of multiple properties qualifying for nonrecognition_of_gain_or_loss under sec_1031 sec_1_1031_j_-1 provides that to the extent possible the properties transferred and the properties received by the taxpayer in the exchange are separated into exchange groups and a residual_group each exchange_group consists of the properties transferred and received in the exchange all of which are of a like_kind or like_class a residual_group is created if the aggregate fair_market_value of the properties transferred in all of the exchange groups differs from the aggregate fair_market_value of the properties received in all of the exchange groups sec_1 j - b iii plr-115803-99 sec_1_1031_j_-1 provides that the amount of gain_or_loss realized with respect of each exchange_group and the residual_group is the difference between the aggregate fair_market_value of the properties transferred in that exchange_group or residual_group and the properties’ aggregate adjusted_basis the gain realized with respect to each exchange_group is recognized to the extent of the lesser_of the gain realized and the amount of the exchange_group_deficiency if any an exchange_group_deficiency is the excess aggregate fair_market_value of the properties transferred in an exchange_group over the aggregate fair_market_value of the properties received less the amount of any excess assumed_liabilities the amount of gain_or_loss realized and recognized with respect to property not within any exchange_group or the residual_group is determined under sec_1001 and other applicable provisions of the code thus under sec_1031 gain will be recognized to the extent of the lesser_of the gain realized and deficiency although the nonqualified decommissioning funds are not like_kind property and will not be included in any exchange_group an exchange_group_deficiency may in fact result from their transfer the aggregate fair_market_value of the like-kind_property received may be less than the aggregate fair_market_value of the like-kind_property transferred and gain may be recognized on the other hand to the extent the residual_group consists of all or a portion of the nonqualified decommissioning funds received sec_1_1031_j_-1 provides that no gain will be realized thus company and company will not realize income from their receipt of the assets in the nonqualified qualified nuclear decommissioning funds except to the extent that under the rules of sec_1060 the amount of cash and other class i asset sec_2 received by company or company not including the assets in the qualified nuclear decommissioning fund exceeds the amount of consideration provided by company or company and taken into account in the year of the exchange see sec_1 6t b requested rulings 1f 2g 3g if the exchange of assets between company and company qualifies as a like_kind exchange under sec_1031 the plant and decommissioning liability that is not attributable to the qualified nuclear decommissioning funds for plant sec_1 and respectively and that is assumed by company will be taken into account in determining gain recognized under sec_1031 and sec_1_1031_j_-1 but will not be taken into account in determining basis under sec_1031 and sec_1_1031_j_-1 until such time as economic_performance occurs with respect to such liability if the exchange of assets between company and company qualifies as a like_kind exchange under sec_1031 the plant decommissioning liability that is not attributable to the qualified nuclear decommissioning fund for plant and that is assumed by company will be taken into account in determining gain it is represented that at the time of the transfer the nonqualified decommissioning funds will consist solely of stocks and securities no cash or other cla sec_1 assets plr-115803-99 recognized under sec_1031 and sec_1_1031_j_-1 but will not be taken into account in determining basis under sec_1031 and sec_1_1031_j_-1 until such time as economic_performance occurs with respect to such liability sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if an exchange would be within the provisions of sec_1031 if it were not for the fact that the property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain but also of other_property or money then gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1031 provides that if property was acquired in an exchange described in this section then the basis shall be the same as that of the property exchanged decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized on such exchange if the property so acquired consisted in part of the type of property permitted by this section to be received without the recognition of gain_or_loss and in part of other_property the basis provided in this subsection shall be allocated between the properties other than money received and for the purpose of the allocation there shall be assigned to such other_property an amount equivalent to its fair_market_value at the date of the exchange sec_1_1031_j_-1 provides specific rules for computing basis and gain with respect to exchanges of multiple properties qualifying for nonrecognition_of_gain_or_loss under sec_1031 see sec_1_1031_j_-1 sec_1_1031_j_-1 sec_1_1031_j_-1 provides that in an exchange of multiple properties qualifying for nonrecognition_of_gain_or_loss under sec_1031 the aggregate adjusted_basis of property received by the taxpayer within that exchange_group is adjusted for among other things the amount if any of the excess liabilities assumed by the taxpayer that are allocated to that exchange_group the basis of properties received by the taxpayer that are not within any exchange_group or the residual_group is determined under sec_1012 sec_1_1031_j_-1 provides that to the extent possible the properties transferred and the properties received by the taxpayer in the exchange are separated into exchange groups and a residual_group each exchange_group consists of the properties transferred and received in the exchange all of which are of a like_kind or like_class a residual_group is created if the aggregate fair_market_value of the properties transferred in all of the exchange groups differs from the aggregate fair_market_value of the properties received in all of the exchange groups sec_1 j - plr-115803-99 b iii the amount of gain_or_loss realized and recognized with respect to properties transferred by the taxpayer that are not within any exchange_group or the residual_group is determined under sec_1001 and other applicable provisions of the code with proper adjustments made for all liabilities not allocated to the exchange groups or the residual_group sec_1_1031_j_-1 if there are excess liabilities assumed the amount of the liabilities assumed by the taxpayer exceed the amount of liabilities of which the taxpayer is relieved by the taxpayer as part of the exchange the excess_amount is allocated among the exchange groups but not to the residual_group in proportion to but not in excess of the aggregate fair_market_value of the properties received by the taxpayer in the exchange groups sec_1_1031_j_-1 the issue presented is whether the assumed decommissioning liabilities not associated with the qualified nuclear decommissioning funds should be taken into account for purpose of determining the company and 3’s basis in the property received and or their gain on the exchange a basis as a general_rule the assumed decommissioning liability cannot be treated as incurred for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability the legislative_history underlying the enactment of sec_461 makes it clear that congress intended to exclude an item from being taken into account for tax purposes until economic_performance occurs this treatment applies to capital and well as non-capital transactions h_r rep no pt 98th cong 2d sess s prt no vol 98th cong 2d sess despite criticism from some commentators that the service lacks authority to apply the economic_performance rules broadly enough to include the calculation of basis and cost_of_goods_sold the service explicitly stated in the preamble to the final regulations implementing sec_461 that the service and treasury believe the intended scope of the statutory provision is indeed broad enough to apply in this manner preamble to t d fed reg date c b consistent with this position the service amended the regulations under sec_446 to clarify that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which the all_events_test is satisfied and economic_performance has occurred with respect to the item sec_1 c ii a sec_1_446-1 provides that t he term liability’ includes any item allowable as a deduction cost or expense for federal_income_tax purposes the regulations further clarify that applicable provisions of the code the regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account and specifically cite to the capitalization provisions of sec_263 as an example of a code provision subordinate to the economic_performance requirement specifically the regulations state f or example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing plr-115803-99 its basis in the property sec_1_446-1 thus critical to determining whether companie sec_2 and are entitled to treat the future decommissioning liability as a component of its basis in the received assets at the time of the transfer is determining whether the liability will be incurred as of that date it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 because companie sec_2 and will not have performed any services relating to the decommissioning liability at the time of the transfer of the plants economic_performance will not have occurred and the liability will not have been incurred at that time for purpose of determining company or 3’s basis under sec_1031 accordingly at the time of transfer companie sec_2 and will have a basis in the received assets computed in accordance with sec_1_1031_j_-1 without taking into account the amount of the assumed_liabilities relating to their assumption of the decommissioning liability associated with the qualified nuclear decommissioning fund companie sec_2 and 3's basis in the assets received that are not part of the like_kind exchange must be allocated among all such assets in accordance with sec_1012 and the residual_method provided in sec_1060 and sec_1_1060-1t c companie sec_2 and will not be entitled to treat as a component of its basis at the time of the transfer any amount attributable to the future decommissioning liability b gain the fact that prior to economic_performance a liability is not incurred and thus not taken into account for purpose of determining a taxpayer’s basis does not mean that the liability is ignored for all purposes specifically the enactment of the economic_performance rules contained in sec_461 did not change the rules for determining when a liability is included in the calculation of amount_realized under sec_451 and sec_1001 this principle is reflected in sec_1_461-4 in the context of relief from a liability as an amount_realized sec_1_461-4 provides an exception to the economic_performance rules in the case of the sale of a trade_or_business and makes clear that sec_461 does not determine the amount or timing of the taxpayer's amount_realized when it applies sec_1_461-4 provides that economic_performance occurs as the amount of the liability is properly included in the amount_realized on the transaction by company this language provides an exception that deems economic_performance to be satisfied when the amount of the liability is properly included in the taxpayer’s amount_realized and clarifies that the rules for determining whether and when the liability is properly included in the amount_realized are independent of sec_461 see the cross-reference to sec_1_1001-2 at the end of sec_1_461-4 plr-115803-99 the all_events_test in sec_451 and sec_1_451-1 require gain income to be included in gross_income under an accrual_method of accounting when all the events have occurred which fix the right to receive the income and the amount of income can be determined with reasonable accuracy as indicated above both prongs of the all_events_test have been met here under the sec_1 j regulations liabilities assumed are initially pooled reduced by liabilities relieved if any and then allocated among the exchange groups to reduce the fair_market_value of properties received in order to determine whether gain is recognized because of a deficiency in that group see sec_1_1031_j_-1 section j -1 d example the specific issue addressed in for example sec_1_461-4 - whether relief from a liability is included in amount_realized - and the specific question addressed here - whether an assumed liability is taken into account in determining realized and recognized gain under the sec_1 j regulations - are not identical however they both concern the effect of liability assumption on the calculation of amount_realized thus while sec_1_1031_j_-1 provides special rules for calculating gain with respect to exchanges of multiple properties qualifying for nonrecognition under sec_1031 the issue of whether a liability is taken into account in such a calculation is governed by the general principles of sec_1001 and sec_451 which do not require at least in this context that economic_performance be satisfied accordingly the decommissioning liability should be taken into account for purposes of determining the transferees’ gain on the exchange of property but not for purposes of determining their basis in the received property c sec_1060 considerations sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received for such assets shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets sec_1060 also provides that a transfer shall not be treated as failing to be an applicable_asset_acquisition merely because sec_1031 applies to a portion of the assets sec_1_1060-1t c defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under plr-115803-99 sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 sec_1_1060-1t c defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value sec_1 1t c 338-6t b and 338-6t b if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c and 338-7t the plants equipment operating_assets and nonqualified_fund assets comprise a trade_or_business in company 1’s hands and the gain_or_loss recognized by with respect to those assets will be determined wholly by reference to company 1’s amount plr-115803-99 realized thus the transfer of the plants equipment operating_assets and nonqualified_fund assets to companie sec_2 and in exchange for the non-nuclear generating assets and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a seller on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets half of which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and the other half of which are not sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the dollar_figure consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in a dollar_figure loss on the sec_1231 assets and a dollar_figure loss on the non sec_1231 assets dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain sec_1_1060-1t a 1060-1t c and 338-6t therefore on the sale of its interests in the plants company 1’s gain_or_loss on each of the purchased assets excluding the assets of the qualified nuclear decommissioning funds will be the difference between company 1’s basis in the assets and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder with respect to the acquisition of the non-nuclear generating assets company will not recognize income except to the extent the class_i_assets as defined in sec_1_338-6t b it receives exceed its total cost determined under sec_1012 which will be the sum of its cash consideration and the fair_market_value of any other consideration it provides to companie sec_2 and that is under applicable tax principles taken into account on the date of the applicable_asset_acquisition therefore in the taxable_year of closing company will not recognize any gain plr-115803-99 or otherwise currently take any income into account by reason of the receipt of the non- nuclear generating assets provided the class_i_assets it receives do not exceed its total cost the non-nuclear generating assets comprise a trade_or_business in the hands of companie sec_2 and and the basis company takes in those assets will be determined wholly by reference to company 1’s consideration paid thus companie sec_2 and 3s’ transfer of the non-nuclear generating assets to company in exchange for the plants equipment operating_assets assets of the nonqualified decommissioning funds and the assumption_of_liabilities is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a purchaser on date1 an applicable_asset_acquisition is made the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets the consideration paid consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date1 the purchaser has provided dollar_figure of consideration that may be allocated as basis it will be first reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair market value--as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class_vii_assets as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value therefore company 1’s total basis will be allocated among the non-nuclear generating assets pursuant to the residual_method as required by sec_1060 and the regulations promulgated thereunder plr-115803-99 requested rulings 1g 2h 3h when and to the extent additional_amounts are paid_or_incurred by company for the assets acquired in the applicable assets acquisition eg when and to the extent the nonqualified decommissioning fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to company 2’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date including for purposes of the adjustments to basis contemplated by sec_1 j - c if the exchange of assets between company and company qualifies as a like_kind exchange under sec_1031 when and to the extent additional_amounts are paid_or_incurred by company for the assets acquired in the applicable assets acquisition eg when and to the extent the nonqualified decommissioning fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to company 3’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date including for purposes of the adjustments to basis contemplated by sec_1_1031_j_-1 if the exchange of assets between company and company qualifies as a like_kind exchange under sec_1031 as indicated above the amount of company and 3’s basis in the received assets will not include the amount of its assumption of the decommissioning liability associated with the nonqualified nuclear decommissioning fund at the time of the exchange when and to the extent economic_performance is satisfied with respect to such liability such amounts will be taken into account as increases in the companies’ consideration and allocated in the same manner and subject_to the same conditions as though they were incurred on the exchange date to the extent the liability when incurred is not taken into account under sec_1_1031_j_-1 such amounts shall be allocated to the non-like kind property as though they were incurred on the exchange date sec_1_1060-1t a 1060-1t c 338-6t and 338-7t no determination is made as to whether the described exchange satisfies the requirements for nonrecognition_of_gain_or_loss under sec_1031 requested rulings 1e 2f 3f company is treated as the owner of the entire nonqualified nuclear decommissioning funds for plant sec_1 and respectively under sec_677 and sec_1_677_a_-1 company shall include in computing its taxable_income and credits all items of income deduction and credits against tax of its nonqualified nuclear decommissioning funds to the extent that such items would be taken into account in computing taxable_income or credits against the tax of company company is treated as the owner of the entire nonqualified nuclear decommissioning fund for plant under sec_677 and sec_1_677_a_-1 company shall include in computing its taxable_income and credits all items of income deduction and credits against tax of its nonqualified nuclear decommissioning fund to the extent that such items would be taken into account in computing taxable_income or credits against the tax of company plr-115803-99 sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_1_671-2 provides that for purposes of part i of subchapter_j chapter of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor company received the assets of company 1’s nonqualified decommissioning funds for plant sec_1 and as part of the like_kind exchange company then contributed those assets as grantor to company 2’s nonqualified decommissioning funds for plant sec_1 and under the terms of company 2’s nuclear decommissioning trust agreement between company and trustee all income as well as principal of company 2’s nonqualified decommissioning funds for plant sec_1 and is held to satisfy company 2’s legal_obligation to decommission plant sec_1 and and upon completion of the decommissioning any remaining assets will be distributed to company accordingly company is treated as the owner of the entire company 2’s nonqualified decommissioning funds for plant sec_1 and under sec_677 and sec_1_677_a_-1 company shall include in computing its taxable_income and credits all items of income deduction and credits against tax of company 2’s nonqualified decommissioning funds for plant sec_1 and to the extent that such items would be taken into account in computing taxable_income or credits against the tax of company plr-115803-99 company received the assets of company 1’s nonqualified decommissioning funds for plant in addition company is treated as receiving the excess_contribution as defined in sec_1_468a-5 from company as part of the like_kind exchange company then contributed the fund and the excess_contribution as grantor to company 3’s nonqualified decommissioning fund for plant under the terms of the company 3’s nuclear decommissioning trust agreement between company and trustee all income as well as principal of company 3’s nonqualified decommissioning fund for plant is held to satisfy company 3’s legal_obligation to decommission plant and upon completion of the decommissioning any remaining assets will be distributed to company accordingly company is treated as the owner of the entire company 3’s nonqualified decommissioning fund for plant under sec_677 and sec_1_677_a_-1 company shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the company 3’s nonqualified decommissioning fund for plant to the extent that such items would be taken into account in computing taxable_income or credits against the tax of company except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this letter_ruling is directed only to taxpayer parent that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney the original of this letter is being sent to taxpayer parent 2's authorized representative in addition we are sending a copy of this ruling to taxpayer parent we are also sending a copy of this letter_ruling to the applicable industry director sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
